Exhibit 10.46

EMPLOYMENT AGREEMENT

THIS AGREEMENT made effective the 1st day of October, 2002.

BETWEEN:

VOICE MOBILITY INTERNATIONAL, INC.

, a company incorporated under the laws of Nevada. having its head office at
Suite 180, 13777 Commerce Parkway, Richmond, B.C. V6V 2X3



(the "Company")

AND:

MARCO PACELLI



Having the Address Appearing With His Signature Below;

(the "Employee")

WHEREAS the Company would like to engage the Employee as an employee of the
Company, and the Employee would like to be engaged by the Company as an
employee, on the terms and conditions contained herein;

IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the parties agree as follows:

1. Definitions

In this Agreement, including the recitals and the schedules, the following words
and expressions have the following meanings unless the context otherwise
requires:

(a) "Affiliate" means any person or entity controlled by, controlling or under
common control with the Company. For the purposes of this definition, the term
"control" when used with respect to any person or entity means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether as an officer or director, through the ownership of voting
securities, by contract or otherwise. The term Affiliate of the Company
specifically includes:

(i) any subsidiary or parent of the Company;

(ii) any company or enterprise, individuals or their successors, any subsidiary
or parent of any of them or of the Company which owns, directly or indirectly,
more than 10% of the voting securities or any similar indicia of ownership.

(b) "Board" means the Board of Directors of the Company in place from time to
time.

(c) "Business" or "Business of the Company" means:

(i) unified communications and enhanced messaging software for enterprises, as
such business grows and evolves during the Term of this Agreement; and

(ii) any other material business carried on from time to time by the Company or
any Affiliate of the Company.

(d) "Cause" includes, without limitation, the following:

(i) the Employee's failure in bad faith or refusal to faithfully or diligently
perform his or her Duties or meet his or her obligations under this Agreement,
including any breach of any term of this Agreement;

(ii) the Employee's failure or refusal to comply in good faith with the
instructions given by his or her Superior from time to time;

(iii) the Employee's failure or refusal to comply with the Policies established
by the Company from time to time;

(iv) the Employee's commission of any act of gross negligence or gross
incompetence in the conduct of his or her Duties, or in the performance of his
or her obligations under this Agreement;

(v) the Employee's fraud, dishonesty or other wilful misconduct, including,
without limitation, the Employee being:

(A) convicted of a criminal offence involving fraud or dishonesty; or

(B) sanctioned by a corporate registry, stock exchange, securities commission or
other similar regulatory organization in respect of a breach of corporate,
commercial or securities rules, policies, laws or regulations; or

(vi) if, in the opinion of the Company, the Employee's use of alcohol or drugs
impairs his or her ability to carry out his or her Duties, or to meet his or her
obligations under this Agreement.

(e) "Change of control" means:

(i) a person other than the current control person or persons of the Company (as
that term is defined in the Securities Act (British Columbia)) becomes a control
person of the Company; or

(ii) a majority of the directors elected at any annual or special general
meeting of shareholders of the Company are not individuals nominated by the
Company's then-incumbent board.

(f) "Competitive Business" means any unified communications or voice-mail
replacement business or enterprise that competes with the Business of the
Company.

(g) "Confidential Information" means information disclosed to the Employee,
known by the Employee or developed by the Employee (alone or with others) as a
consequence of or through:

(i) his or her position as a director, officer, employee or consultant of the
Company or of an Affiliate of the Company; or

(ii) his or her relationship with the Company or an Affiliate of the Company;

which information is not in the public domain and is not generally known in the
industry in which the Company or its Affiliates are or may operate, but only to
the extent that such information relates to the Business of the Company
including, without limitation, information relating to:

(iii) technologies, services and products owned, licensed or developed by or for
the Company or its Affiliates,

(iv) Intellectual Property of the Company and its Affiliates,

(v) existing or potential suppliers, customers and strategic partners of the
Company and its Affiliates,

(vi) business plans, strategic plans, research and development plans, marketing
plans, financing plans, merger and acquisition plans, strategic partnering
plans, human resource plans, investor relation plans or other corporate and
business plans of any kind whatsoever of the Company and of its Affiliates,

(vii) revenue models, pricing strategies, billing methods of the Company and of
its Affiliates, and

(viii) directors, officers, employees, consultants and professional advisors of
the Company and of its Affiliates.

(h) "Constructive Dismissal" means the termination of the Employee without Cause
which shall mean:

(i) a material adverse change in the Duties of the Employee, imposed
unilaterally by the Employee's Superior, such that the Employee's level of
seniority with the Company is materially diminished without Cause; or

(ii) a reduction in the then current Salary paid to the Employee by the Company
without Causea material reduction in the Benefits received by, or the
Commissions which may be earned by, the Employee from the Company without Cause,
which continues for a period of greater than 12 months; or

(iii) a request by the Company that the employee relocate to another of the
Company's offices, without the agreement thereto by the employee.

(i) "Intellectual Property" is used in its broadest sense and means and includes
any statutory, common law, equitable, contractual or proprietary interest,
recognized currently or at any time during the Term, in knowledge received or
transmitted through investigation, observation, experience, study, instruction,
discovery, creation, improvement, or publication, regardless of the form or
medium in which the knowledge is embodied and whether or not patentable or
copyrightable in respect of the Intellectual Property. The term Intellectual
Property includes the following:

(i) knowledge and its embodiments including:

(A) technical information, including meeting and collaboration notes, contents
of laboratory notebooks, data, formulae, drawings, diagrams, blueprints,
know-how, concepts, processes, product plans, service plans, computer software,
flowcharts, specifications, design documents, and models; and

(B) business information including data, databases, business models, market
research and forecasts; and customer lists;

(ii) interests currently recognized including rights of confidence in
information, ideas, concepts and know-how, patent rights in inventions,
copyrights in artistic, literary, dramatic, musical, and neighbouring works,
design rights in designs, and trademark rights in reputations, marks and domain
names;

(iii) copyrightable works of authorship including, without limitation, any
technical descriptions for products, user guides, illustrations, advertising
materials, computer programs (including the contents of read only memories) and
any contribution to such materials; and

(iv) all trademarks, trade names, business names, patents, inventions, know-how,
copyrights, software, source code, object code, service marks, brand names,
industrial designs and all other industrial or intellectual property and all
applications therefore and all goodwill connected therewith, including, without
limitation, all licenses, registered user agreements and all like rights of any
kind whatsoever, that may be developed, owned or licensed by the Company or any
Affiliate of the Company or otherwise relating to the business of the Company or
any other business in which the Company or any Affiliate of the Company may
become engaged.

(j) "Permanent Disability" means:

(i) the total inability of the Employee to perform his or her Duties or meet his
or her obligations under this Agreement for a period of 60 consecutive days, as
certified by a physician chosen by the Company; or

(ii) the Employee becomes entitled to:

(A) disability retirement benefits under the Canada Pension Plan; or

(B) recover benefits under any long term disability plan or policy maintained by
the Company or by the Employee personally.

(k) "Policies" means all of the rules, policies, standards, procedures,
guidelines and employment manuals of the Company and of its Affiliates in place
from time to time including, without limitation, sexual and other harassment
policies, black-out and insider trading policies;

(l) "Third Party Confidential Information" means Confidential Information that
has been disclosed to the Company or an Affiliate of the Company by a third
party and that the Company or such Affiliate of the Company is obligated to
treat as confidential.

(m) "Share" or "Shares" means, as the case may be, one or more common shares
without par value in the capital stock of the Company.

(n) "Superior" means the employee of the Company to whom the Employee reports
and who serves as the Employee's supervisor, or

(i) if there is no such person; or

(ii) if there is one or more persons in that role; or

(iii) if that person cannot be clearly identified because of overlapping
responsibilities or because of other circumstances;

then it is the President of the Company, unless the Employee is:

(iv) the President of the Company; or

(v) the Employee is in a position which is clearly senior to the President of
the Company; or

(vi) it is not clear if the Employee holds a position which is senior to the
President of the Company;

then the Superior is the Board of the Company and, in any other situation where
the issue is in doubt, then the Superior is the Board of the Company.

2. Scope of Employmen

t



2.1 Position and Title. The Company hereby engages the Employee as a bona fide
full-time employee of the Company. The Employee hereby agrees to such
engagement. The Employee will have such titles as may be determined from time to
time by the Employee's Superior. The Employee's initial title will be Executive
Vice-President, Sales.

2.2 Duties of the Employee. The Company and the Employee will work together in
good faith to determine, within a period of 45 days, the duties ("Duties") the
Employee is to fulfill. Upon doing so, the Duties will be added as Schedule "A"
to this Agreement. The Employee hereby agrees to fulfill the Duties specified.
The Company and the Employee agree that the Duties may be replaced, amended,
superseded or supplemented from time to time by the Employee's Superior,
provided that the Superior is acting in good faith and in the best interests of
the Company in making such changes and provided material changes are acceptable
to the Employee, acting reasonably.

2.3 Reporting and Oversight Responsibility. The Employee will report to and take
instructions and directions from the person (or Board if such should be the
case) serving, from time to time, as his or her Superior. The Employee's initial
Superior will be the Chief Executive Officer of the Company being, at the time
this Agreement is signed, Randy Buchamer.

2.4 Commitment of the Employee. During the Employee's employment, the Employee
will devote his or her full time and attention during normal business hours to
the business and affairs of the Company, and will use his or her best efforts to
promote the best interests of the Company. In carrying out his or her Duties,
the Employee will use his or her full abilities, knowledge, expertise, technical
skill and ingenuity, among other things, to meet this standard. In addition, the
Employee will carry out his or her Duties honestly, in good faith and in the
best interests of the Company.

2.5 Right to Use Employee's Name and Likeness. While this Agreement is in
effect, the Company shall have the right to use the Employee's name, likeness
and/or biography to advise, advertise or publicize the Employee's engagement by
the Company. Any such publication shall be with the Employee's prior approval,
which shall not be unreasonably withheld or delayed.

2.6 Working Facilities. The Employee shall perform the Duties out of an office
at his home address. The Company shall furnish the Employee with all necessary
equipment to operate from a home office.

2.7 Change of Control. In the event of a Change of Control of the Company, the
Employee shall continue to serve the Company in the same capacity and have the
same authority, responsibilities and status as the Employee had as of the date
immediately prior to the change of control.

3. Salary, Commissions and Benefits

3.1 Salary. The Company will pay to the Employee an annual base salary (the
"Salary") of US$200,000, exclusive of Commissions and Benefits. The Salary will
be payable in equal semi-monthly instalments of US$8,333.33 on the first and
fifteenth day of each month, commencing on the 15th day of October, 2002. Should
the first or fifteenth day of any month not be a business day, the Salary
instalment due on such date will be paid to the Employee on the immediately
preceding business day.

3.2 Annual Salary Review. The Employee's Salary will be reviewed by his or her
Superior, the Board or the compensation committee of the Board, as applicable
pursuant to Company Policy, annually within 120 days of the end of each fiscal
year. In the event of an increase in Salary, the Employee will be notified by
his or her Superior of the amount of the increase in Salary and the date the
increase becomes or became effective. Salary increases will be subject to the
following terms:

(a) any Salary increases will be solely in the discretion of the Company; and

(b) other than as otherwise provided for herein, in no case will the Employee's
Salary be less than that in the fiscal year most recently ended.

3.3 Sales Commission. The Company will pay to the Employee those sales
commissions (the "Commissions") earned by the Employee as set forth on Schedule
"B" hereto.

3.4 Annual Commission Entitlement Review. The Commissions which the Employee may
be able to earn and the milestones, if any, to be met by the Employee in order
to earn that Commission, will be reviewed by his or her Superior, the Board or
the compensation committee of the Board, as applicable pursuant to Company
Policy, annually within 60 days of the end of each fiscal year. In the event of
an increase in Commissions that the Employee may be able to earn or change in
milestones to be met in order to earn that Commission, the Employee will be
notified by his or her Superior of those particulars. In no case will the
Employee's Commission entitlement and milestones be less favourable to the
Employee than that in the fiscal year most recently ended.

3.5 Reimbursement of Expenses. The Company will reimburse the Employee for all
expenses incurred by the Employee in the performance of his or her Duties, and
provided that the Employee provides his or her Superior with a written expense
account, in a form satisfactory to the Employee's Superior.

3.6 Health Insurance. The Company shall provide the Employee and family with
group accident, medical, dental and hospital insurance coverage ("Insurance") in
accordance with the Policies of the Company in effect from time to time and, to
the extent permissible by law, the Company shall extend medical and health
insurance coverage to the Employee's spouse and child dependents.

3.7 Vacation Entitlement. The Employee shall be entitled to 20 days paid
vacation ("Vacation") during each full fiscal year of employment (pro-rated for
any partial fiscal years during which the Employee is employed). In addition,
the Employee shall be entitled to paid statutory holidays and the number of paid
holidays ("Holidays") provided for under the Policies of the Company in place
from time to time. Any Vacation which is unused during the fiscal year in which
it has been earned shall, at Employee's discretion, either be rolled over to the
next fiscal year or paid to the Employee within 60 days of the end of each
fiscal year.

3.8 Stock Options. The Company will grant to the Employee, as soon as is
practical but in no event later than 30 days from the date of this Agreement, a
stock option (the "Stock Option") entitling the Employee to acquire Shares of
the Company. The:

(a) Stock Option will be subject to the terms and conditions of the Company's
Stock Option Plan in place as of the time the Stock Option is granted. A copy of
the Company's current Stock Option Plan is attached hereto as Schedule "D";

(b) Stock Option will entitle the Employee to purchase up to 500,000 common
shares of the Company for a period of two years at market price at the time of
the grant, with the Stock Options vesting on the milestones set out on Schedule
"C" hereto; and

(c) Stock Option will otherwise be subject to the requirements of any stock
exchange, securities commission or other similar regulatory body having
jurisdiction.

By signing a Stock Option agreement with the Company or by accepting delivery of
a Stock Option certificate from the Company, the Employee will have indicated
his or her agreement with the terms and conditions attached thereto. In the
event that the Employee does not sign the Stock Option agreement or accept
delivery of the Stock Option certificate, the obligation on the Company to grant
the Stock Option hereunder will terminate.

3.9 Other Benefits. In addition to the Insurance, Vacation, Holidays and Stock
Options referred to in this Agreement, the Employee shall be entitled to
participate in any other employee benefits which the Company may from time to
time provide to its key employees. The Insurance, Vacation, Holidays, Stock
Options and other benefits are collectively referred to in this Agreement as the
"Benefits".

3.10 Deductions and Remittances. The Company shall be entitled to deduct and
retain from the Salary, Commissions and Benefits due to the Employee, and remit
to the required governmental authority, any amount that it may be required by
law or regulation to deduct, retain and remit including, without limitation, ,
Workers' Compensation and deductions and remittances.

4. Term and Termination

4.1 Term. The Employee's employment will be for a term (the "Term") of two
years, commencing on the 1st day of October, 2002 and terminating on the 30th
day of September, 2004. The Company may renew this Agreement for an additional
Terms of one year each by providing advance written notice to the Employee not
less than 90 days prior to the expiry of the current Term.

4.2 Employee's Right to Terminate for any Reason. The Employee may terminate
this Agreement and his or her employment for any reason:

(a) at any time upon providing 90 days advance notice in writing to the Company;
or

(b) upon a material breach or default of any term of this Agreement by the
Company, but only if the Employee has first given written notice of such breach
or default to the Company and the Company has failed to rectify the breach or
default within a period of 30 days following receipt of such notice.

Termination will be effective on the ninetieth (90th) day following the date of
the notice. However, the Company may at the Company's election, request that the
Employee discontinue rendering services to the Company on any day after receipt
of such notice. All obligations of the Company to the Employee hereunder,
whether obligations to pay Salary, provide Benefits or pay Commissions, among
other things, shall immediately terminate and cease as of the date of the
termination of the Employee's employment. The Company shall only be obliged to
pay the Salary, and any Commissions earned and accrued but not paid, due up to
the date of termination, with such payment to be made within 30 days of the date
of termination. The right to any Commissions partially earned but not yet
payable as of the date of termination shall terminate as of the date of
termination and such payment will be prorated through the date of termination.
The right to any Benefits shall terminate as of the date of termination and the
Company shall have no obligation to pay cash in lieu of those Benefits other
than as may be required by law. The Company shall be entitled to require the
Employee to vacate the Company's premises on the date of termination and the
Company shall be further entitled to terminate all access of the Employee to the
Company's premises and property as of that date.

4.3 Company's Right to Terminate for Cause. The Company may terminate this
Agreement and the Employee's employment for Cause at any time on written notice
to the Employee. The date of termination will be the date specified in the
written notice and may be, in the sole discretion of the Company, the same day
the notice is given to the Employee, or such later date as the Company may
decide. Upon doing so, all obligations of the Company to the Employee hereunder,
whether obligations to pay Salary, provide Benefits or pay Commissions, among
other things, shall immediately terminate and cease as of the date of the
termination of the Employee's employment. The Company shall only be obliged to
pay the Salary, and any Commissions earned and accrued but not paid, due up to
the date of termination, with such payment to be made within 30 days of the date
of termination. The right to any Commissions partially earned but not yet
payable as of the date of termination shall terminate as of the date of
termination and such payment will be prorated through the date of termination.
The right to any Benefits shall terminate as of the date of termination and the
Company shall have no obligation to pay cash in lieu of those Benefits other
than as may be required by law. The Company shall be entitled to require the
Employee to vacate the Company's premises on the date of termination and the
Company shall be further entitled to terminate all access of the Employee to the
Company's premises and property as of that date.

4.4 Company's Right to Terminate without Cause. The Company may terminate the
employment of the Employee without Cause at any time on 90 days prior written
notice. The date of termination will be the date specified in the written notice
and must be a date which is not earlier than the required notice period. Upon
doing so, all obligations of the Company to the Employee hereunder, whether
obligations to pay Salary, provide Benefits or pay Commissions, among other
things, shall terminate and cease as of the date of the termination of the
Employee's employment. The Company shall only be obliged to pay the Salary, and
any Commissions earned and accrued but not paid, due up to the date of
termination, with such payment to be made in semi-monthly equal instalments over
the period from the time the notice was delivered until the date of termination.
The right to any Commissions partially earned but not yet payable as of the date
of termination shall terminate as of the date of termination and such payment
will be prorated through the date of termination. The right to any Benefits
shall terminate as of the date of termination and the Company shall have no
obligation to pay cash in lieu of those Benefits other than as may be required
by law. The Company shall be entitled to require the Employee to vacate the
Company's premises on the date the notice is given to the Employee, and the
Company shall be further entitled to terminate all access of the Employee to the
Company's premises and property as of that date.

4.5 Severance. If the Employee's employment is terminated without Cause, the
Company will pay to the Employee, in equal monthly installments, each equal to
one month's Salary, commencing on that last day of the month in which the notice
is given and continuing until paid out, in lieu of notice, an amount (the
"Severance") equal to six month's Salary. This Severance will be in full and
final settlement of any and all claims of any kind whatsoever that the Employee
may have against the Company for Salary, Commissions, Benefits or for damages of
any kind whatsoever including, without limitation, for wrongful dismissal. In
the event of the Death or Disability of the Employee or the Employee is found to
have been Constructively Dismissed, the only Severance (which includes damages
as provided for above) that the Employee will be entitled to is as provided for
in this section. If the Employee's employment is terminated for Cause, the
Employee shall not be entitled to any Severance.

4.6 Release. The Employee acknowledges that the terms of termination and
Severance provided for in this section 4 are fair and reasonable and agrees that
on the termination of his or her employment and this Agreement by the Company or
by the Employee as provided for in this section 4, the Employee will have no
action, cause of action, claim or demand of any kind whatsoever against the
Company, its Affiliates or any of their respective directors, officers,
employees or agents of the Company as a consequence of such termination. The
Employee hereby releases and discharges the Company, its Affiliates and their
respective directors, officers, employees and agents from any liability other
than the obligations of the Company under this Agreement.

4.7 Return of Property. On termination of this Agreement for any reason, the
Employee shall immediately return to the Company all property used by the
Employee in the performance of the Employee's Duties and all other property
belonging to the Company of an Affiliate in the Employee's possession or control
including, without limitation, all Confidential Information. The Company shall
be entitled to withhold and set-off against any payment of any kind whatsoever
due to the Employee until such property has been returned.

5. Confidential Information

5.1 Prior Confidential Information. The Employee represents and warrants to the
Company that he or she is not, and he or she covenants and agrees that he or she
will not, use or bring to the Company any confidential information of any kind
whatsoever of any prior party (the "Prior Business") with whom the Employee was
previously involved, whether such involvement was as an employee, director or
officer of that Prior Business, an investor in that Prior Business, a partner in
that Prior Business, a consultant to that Prior Business or other relationship
to that Prior Business (the "Prior Involvement"). The Company and the Employee
acknowledge and agree that the Company is not employing the Employee to obtain
such confidential information and the Employee acknowledges that the Company has
advised the Employee to comply with any legal obligations the Employee may have
to such Prior Business and the Employee covenants and agrees to hold the Company
harmless from any and all claims and damages of any kind whatsoever that the
Company may suffer as a result of the Employee breaching its obligations to such
Prior Business in that regard.

5.2 Confidentiality. All Confidential Information including, without limitation,
those which were discovered or developed by the Employee or discovered or
developed by others and used by or disclosed to the Employee in the course of
his or her employment will, during the Term of this Agreement and for a period
of two years thereafter, be held by the Employee in a fiduciary capacity for the
Company, in the strictest confidence, and will be used by the Employee solely
for the benefit of the Company and its Affiliates, and will not be used by the
Employee, directly or indirectly, for any purpose other than for the benefit of
the Company and its Affiliates, nor will the Employee divulge or communicate,
directly or indirectly, such verbally, in writing or otherwise to any party.
Nothing in the scope of the Employee's Duties will require or permit the
Employee to divulge or communicate, directly or indirectly, Confidential
Information to parties outside of the Company. In the event that the Employee
feels that it is necessary to do so, he or she will first seek the permission of
his or her Superior and, if required by his or her Superior to do so, have such
outside party first sign a non-disclosure agreement in a form required by the
Company. Please include an exception in the event Employee is compelled to
reveal any information to a governmental entity as a result of a subpoena or
judicial process.

5.3 Copying and Delivery of Records. All Confidential Information copied or
reproduced and any further copies, reproductions or facsimiles thereof shall be
and remain the property of the Company. The Employee will promptly return to the
Company all written information, disks, tapes, memory devices and all copies of
any of them which contain Confidential Information forthwith upon the Company's
request, at any time, to do so. Upon the termination of this Agreement and his
or her employment with the Company, the Employee shall immediately return to the
Company all Confidential Information in Employee's possession whether prepared
by the Employee or others.

5.4 Obligations of the Employee. The Employee shall provide all reasonable
assistance to the Company to protect the confidentiality of any such
Confidential Information that the Employee may have directly or indirectly
disclosed, published or made available to third parties in breach of this
Agreement. The Employee shall take all reasonable steps requested by the Company
to prevent the recurrence of such unauthorized access, use, possession or
knowledge. If, at any time, the Employee becomes aware of any unauthorized
access, use, possession or knowledge of any Confidential Information by any
third party, the Employee shall immediately notify the Company.

6. Intellectual Property

6.1 Prior Intellectual Property. The Employee represents and warrants to the
Company that he or she is not, and he or she covenants and agrees that he or she
will not, use or bring to the Company any intellectual property of any kind
whatsoever of any Prior Business with whom the Employee had a Prior Involvement.
The Company and the Employee acknowledge and agree that the Company is not
employing the Employee to obtain such intellectual property and the Employee
acknowledges that the Company has advised the Employee to comply with any legal
obligations the Employee may have to such Prior Business and the Employee
covenants and agrees to hold the Company harmless from any and all claims and
damages of any kind whatsoever that the Company may suffer as a result of the
Employee breaching its obligations to such Prior Business in that regard.

6.2 Assignment of Intellectual Property. The Employee acknowledges and agrees
that any Intellectual Property prepared, produced, developed, or acquired at the
Employee's direction or by the Employee, whether or not conceived or made during
normal working hours and whether or not the Employee is specifically instructed
to make or develop the same which:

(a) may be reasonably expected to be used in a product or service of the Company
or an Affiliate of the Company, or a product or service similar to a product or
service of the Company or an Affiliate of the Company;

(b) results from work that the Employee has been assigned as part of the
Employee's duties as an employee of the Company;

(c) is in an area of technology which is the same or substantially related to
the areas of technology with which the Employee is involved in the performance
of the Employee's duties for the Company; or

(d) is useful, or which the Company reasonably expects may be useful, in any
service or manufacturing or product design process of the Company or an
Affiliate of the Company and all patent rights and copyrights to such
Intellectual Property, if any, will be the property of the Company, and the
Employee hereby irrevocably assigns to the Company all of the Employee's rights
to all Intellectual Property.

If the Employee conceives of any ideas, including but not limited to any
Intellectual Property ("Ideas") during the term of this Agreement for which
there is a reasonable basis to believe that the Ideas are Intellectual Property
or may be Intellectual Property, the Employee will promptly provide a written
description of the conceived Ideas to the Company to allow evaluation and a
determination by the Company as to whether the Ideas are Intellectual Property.
Both before and after any termination of this Agreement, at the request of the
Company, the Employee will promptly execute and deliver to the Company, at the
cost of the Company, such further documents and assurances and take such further
actions as the Company may from time to time request in order to more
effectively assign to the Company all the rights of the Employee to all
Intellectual Property. Without limiting the generality of the foregoing, the
Employee will assist the Company, at the cost of the Company, to obtain for its
benefit, patents for the Intellectual Property in any and all countries and will
provide such assistance as the Company may request in any legal or other
proceeding relating to any Intellectual Property. If such assistance is required
after any termination of this Agreement, the Company will pay to the Employee
reasonable compensation for the Employee's time.

6.3 Works for Hire. The Employee agrees that any Intellectual Property created
by the Employee in the course of the Employee's duties as an employee of the
Company are subject to Section 13(3) of the Copyright Act (Canada) and to the
"work for hire" provisions of the United States Copyright Law, Title 17 of the
United States Code. All right, title and interest to copyrights in all
Intellectual Property which has been or will be prepared by the Employee within
the scope of the Employee's employment with the Company will be the property of
the Company. The Employee acknowledges and agrees that, to the extent the
provisions of the Copyright Act (Canada) or the copyright laws of the United
States do not vest in the Company the copyrights to any Intellectual Property,
the Employee hereby irrevocably assigns to the Company all right, title and
interest to copyrights which the Employee may have in any Intellectual Property.
The Employee will disclose to the Company all Intellectual Property, will
execute and deliver all applications, registrations and documents relating to
the copyrights in the Intellectual Property and will provide assistance to
secure the Company's title to the copyrights in the Intellectual Property. The
Company will be responsible for all expenses incurred in connection with the
registration of all copyrights. The Employee hereby waives any moral rights
which the Employee may have under the Copyright Act (Canada) or similar
legislation anywhere in the world or otherwise with respect to the Intellectual
Property.

7. Non-Competition

7.1 Prior Non-Competition Obligations. The Employee represents and warrants to
the Company that he or she is not subject to any non-competition obligations to
a Prior Business that would prevent him or her from carrying out his or her
Duties in complete compliance with the terms and conditions of this Agreement.
The Company and the Employee acknowledge and agree that the Company is not
employing the Employee to cause the Employee to breach such non-competition
provisions and the Employee acknowledges that the Company has advised the
Employee to comply with any legal obligations the Employee may have to such
Prior Business.

7.2 No Personal Benefit. The Employee will not receive or accept for his of her
own benefit, either directly or indirectly, any commission, rebate, discount,
gratuity or profit from any person, firm or company having or proposing to have
one or more business transactions with the Company or with an Affiliate.

7.3 No Direct or Indirect Competition. Other than for the benefit of the Company
and its Affiliates in the course of his or her Duties, during the Term of this
Agreement and for a period of 12 months after the termination of this Agreement
and the employment of the Employee, the Employee will not compete with the
Business of the Company in North America without the written consent of the
Company. This means the Employee will not individually or in partnership or
conjunction with any other person or persons, firm or corporation as employee,
principal, officer, agent, shareholder or in any other manner whatsoever
directly or indirectly carry on or be engaged or concerned with or interested in
or advise or act as consultant for, lend money to, guarantee the debts or
obligations of, or otherwise provide financial assistance for any person, firm,
company or business engaged in a Competitive Business.

7.4 No Solicitation of Customers or Suppliers. Other than for the benefit of the
Company and its Affiliates in the course of his or her Duties, during the Term
of this Agreement and for a period of 12 months after the termination of this
Agreement, the Employee will not, either directly or indirectly and either alone
or with others, canvass or solicit orders for any product or service or both
which is or has been researched, developed, manufactured, produced, provided,
marketed, distributed or otherwise dealt in by the Company or an Affiliate from
any person, firm or company which has been at any time within the previous two
year period a customer or supplier of the Company or an Affiliate, or a
prospective customer or supplier of the Company or an Affiliate with which the
Employee is or was actively concerned during his or her employment.

7.5 No Solicitation of Employees. Other than for the benefit of the Company and
its Affiliates in the course of his or her Duties, during the Term of this
Agreement and for a period of 12 months after the termination of this Agreement,
the Employee shall not, either directly or indirectly and either alone or with
others canvass or solicit any person who is a director, officer, employee or
consultant of the Company or of an Affiliate to leave or terminate such
employment or engagement for the purpose of establishing a Competitive Business.

8. Remedies

8.1 Defences of the Employee. The existence of any claim, demand, action or
cause of action by the Employee against the Company or any Affiliate of the
Company, whether based on this Agreement or otherwise, will not constitute a
defence to the enforcement by the Company of any of its rights under this
Agreement.

8.2 Injunctive Relief. The parties to this Agreement recognize that a breach by
the Employee of any of the covenants contained herein may result in damages to
the Company and its Affiliates and that the Company and its Affiliates would not
be adequately compensated for by monetary award. Accordingly, the Employee
agrees that in the event of any such breach, in addition to all the remedies
available to the Company or to its Affiliates at law or in equity, the Company
and its Affiliates shall be entitled as a matter of right to apply to a court of
competent jurisdiction for such relief by way or restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

8.3 Remedies not Exclusive. The remedies provided to the Company and its
Affiliates and to the Employee under this Agreement are cumulative and not
exclusive to each other, and no such remedy will be deemed or construed to
affect any right to which the Company or its Affiliates or the Employee are
entitled to seek at law, in equity or by statute.

8.4 Arbitration. All disputes arising out of or in connection with this
Agreement, or in respect of any defined legal relationship associated therewith
or derived therefrom, shall be referred to and finally resolved by arbitration
under the Rules of the British Columbia International Commercial Arbitration
Centre. The appointing authorities shall be the British Columbia International
Commercial Arbitration Centre. The case shall be administered by the British
Columbia International Commercial Arbitration Centre in accordance with its
"Procedures for Cases Under the BCICAC Rules". The place of arbitration shall be
Vancouver, British Columbia, Canada.

8.5 Assistance in Litigation. The Employee shall, upon reasonable notice from
the Company or an Affiliate, furnish such information and proper assistance to
the Company and its Affiliates as may reasonably be required by the Company or
an Affiliate in connection with any litigation in which it or any of its
Affiliates is or may be a party both during and for two years after termination
of this Agreement.

8.6 Covenants Reasonable. The Employee confirms that the provisions in this
Agreement are reasonable and valid based upon the businesses which are carried
on by the Company and its Affiliates and based on the fiduciary and sensitive
position the Employee will occupy with the Company or with an Affiliate. The
Employee further acknowledges that any covenant contained in this Agreement may
be enforced by injunction issued in any court having jurisdiction, and by the
award of damages and any other relief allowed by law.

9. General

9.1 Severability. If any provision of this Agreement or any part of any
provision (the "Offending Provision") is declared or becomes unenforceable,
invalid or illegal for any reason whatsoever including, without limiting the
generality of the foregoing, a decision by any competent courts, legislation,
statutes, bylaws or regulations or any other requirements having the force of
law, then the remainder of this Agreement will remain in full force and effect
as if this Agreement had been executed without the Offending Provision.

9.2 Amendments. No amendment, change or modification of this Agreement will be
valid unless it is in writing and signed by each party to this Agreement.

9.3 Assignment. This Agreement is not assignable by the Employee in whole or in
part without the prior written consent of the Company. Any attempt by the
Employee to assign any of the rights or to delegate any of the duties or
obligations under this Agreement without such prior written consent is void.
This would allow the Company to change your employer to an Affiliate of the
Company.

9.4 Gender and Number. Unless the context of this Agreement otherwise requires,
to the extent necessary so that each clause will be given the most reasonable
interpretation, the singular number will include the plural and vice versa, the
verb will be construed as agreeing with the word so substituted, words importing
the masculine gender will include the feminine and neuter genders, words
importing persons will include firms and corporations and word importing firms
and corporations will include individuals.

9.5 Currency. Unless otherwise specified herein, all references to currency are
to U.S. dollars.

9.6 Enurement. Subject to the restrictions on assignment contained in this
Agreement, this Agreement will enure to the benefit of and be binding on the
parties and their respective heirs, executors, administrators, successors and
permitted assigns.

9.7 Governing Law and Attornment. This Agreement will be governed by and
construed in accordance with the laws of British Columbia and the federal laws
of Canada applicable in British Columbia. The parties irrevocably submit to and
accept generally and unconditionally the exclusive jurisdiction of the courts
and appellate courts of British Columbia with respect to any legal action or
proceeding which may be brought at any time relating in any way to this
Agreement. Each of the parties irrevocably waives any objection it may now or in
the future have to the venue of any such action or proceeding, and any claim it
may now or in the future have that any such action or proceeding has been
brought in an inconvenient form.

9.8 Entire Agreement. This Agreement and any documents and agreements to be
delivered pursuant to this Agreement supersede all previous invitations,
proposals, letters, correspondence, negotiations, promises, agreements,
covenants, conditions, representations and warranties with respect to the
subject matter of this Agreement. There is no representation, warranty,
collateral term or condition or collateral agreement affecting this Agreement,
other than as expressed in writing in this Agreement. No trade terms or trade
usages are to be incorporated by reference implicitly or otherwise into this
Agreement, unless expressly referred to in this Agreement.

9.9 Waiver. No failure or delay on the part of any party in exercising any power
or right under this Agreement will operate as a waiver of such power or right.
No single or partial exercise of any right or power under this Agreement will
preclude any further or other exercise of such right or power. No modification
or waiver of any provision of this Agreement and no consent to any departure by
any party from any provision of this Agreement will be effective until the same
is in writing. Any such waiver or consent will be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any party in any circumstances will entitle such party to any other or
further notice or demand in similar or other circumstances.

9.10 Further Assurances. Each of the parties will promptly execute and deliver
to the other at the cost of the other such further documents and assurances and
take such further actions as the other may from time to time request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights, interests and remedies intended to be created
in favour of the other.

9.11 Acknowledgement of Receipt. Each of the parties acknowledges receiving an
executed copy of this Agreement.

9.12 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties had signed the same document. All of
these counterparts will for all purposes constitute one agreement, binding on
the parties, notwithstanding that all parties are not signatories to the same
counterpart. A fax transcribed copy or photocopy of this Agreement executed by a
party in counterpart or otherwise will constitute a properly executed, delivered
and binding agreement or counterpart of the executing party.

9.13 Notice. Any notice, direction, request or other communication required or
contemplated by any provision of this Agreement will be given in writing and
will be given by delivering or faxing same to the parties as follows:

(a) To the Company at:

Suite 180, 13777 Commerce Parkway
Richmond, B.C.
V6V 2X3

Attention: Randy Buchamer

Fax No: 604-232-5169

(b) To the Employee at the contact information provided below.

Marco G. Pacelli
4885 La Floresta, Del Mar, CA 92014, 858-509-4880

Any such notice, direction, request or other communication will be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax, on the next business day after receipt of transmission. Any party may
change its fax number or address for service from time to time by written notice
in accordance with this section. The Company may give any written notice to the
Employee by hand delivery to the Employee at his or her place of business, and
the Employee may give notice to the Company by hand delivery to his or her
Superior at his or her place of business.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals effective
as of the date first above written.

SIGNED, SEALED AND DELIVERED BY
VOICE MOBILITY INTERNATIONAL, INC. per:

/s/ Randy Buchamer
Authorized Signatory
Name of Signatory: Randy Buchamer

Title of Signatory: Chief Executive Officer







Full Name of Employee:

 

MARCO PACELLI

Full Address of Employee (including postal code):

 

4885 La Floresta Avenue

 

 

 

Del Mar, CA USA 92014

Home Email:

mpacelli@adelphia.net

 

Home Phone:

858-509-4880

SIGNED, SEALED AND DELIVERED
by the Employee:

/s/ Marco Pacelli

 

Home Fax:

858-523-9405







Signature of Employee

 

 

 

 



SCHEDULE A

Duties and Responsibilities of Employee

The Duties of the Employee are as follows

l [to be developed by the Company and Marco within 45 days and inserted here] :



l



l



l



l



l



l



l



l



and such other duties as are incidental to the foregoing, or are necessary for
the Employee to meet his or her obligations under the terms of the Agreement;
and

to otherwise follow the directions and instructions of the Employee's Superior
as that person may be from time to time and who was, on the date this Agreement
was entered into, Randy Buchamer.

 

 

 

 

 

Once the duties are settled, Schedule A is to be attached and the parties are to
initial below:

 

Voice Mobility International, Inc.

Per:

/s/ Randy Buchamer
Randy Buchamer


/s/ Marco Pacelli
Marco Pacelli

SCHEDULE B

Calculation of Commissions

The Employee shall be entitled to Commissions determined in accordance with the
following parameters attached to the following milestones:

the Employee will receive a Commission equal to a percentage of gross sales
achieved by the Employee as follows:

4.0% of the first US$5.0M in sales (US$200,000);

5.0% of the next US$2.5M in sales (US$125,000); and

6.0% of the any sales over US$7.5M.

the Commissions will be for the sales booked in the first year of the contract
only; and

the Commissions will be paid from cash flow in accordance with paragraph 3.3 of
the Agreement, and will only be payable to the extent that the Company actually
receives payment from the customer.

SCHEDULE C

Milestones for Vesting of Stock Options

The Stock Option will vest in the Employee in accordance with the following
milestones:

180,000 Shares of the Stock Option will vest upon the Company having attained
cumulative gross revenue of US$5.0M or following 2 years (at a rate of 25% at
the end of each six month period) of employment commencing from the date of the
Agreement, whichever occurs first.

160,000 Shares of the Stock Option will vest upon the Employee having secured
for the Company a reseller/OEM cooperative (binding) agreement with a global
reseller or other OEM candidate mutually agreed upon by the Company and the
Employee, that the Company is able to issue a press release in respect of, or
following 2 years (at a rate of 25% at the end of each six month period) of
employment commencing from the date of the Agreement, whichever occurs first.

160,000 Shares of the Stock Option will vest upon the Employee having secured
for the Company an international teaming (binding) agreement with Accenture that
the Company is able to issue a press release in respect of, or following 2 years
(at a rate of 25% at the end of each six month period) of employment commencing
from the date of the Agreement, whichever occurs first.

in the event that some or all of the foregoing milestones are not achieved, the
Board of the Company will reserve the right to cause all or a portion of the
Stock Option to vest where it is of the view that other milestones of equivalent
value to the Company have been achieved.

SCHEDULE "D"

Voice Mobility International, Inc. Stock Option Plan